In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-13-00316-CV


                          IN THE INTEREST OF R.A.W., A CHILD

                            On Appeal from the 108th District Court
                                      Potter County, Texas
               Trial Court No. 80,800-E, Honorable Douglas Woodburn, Presiding

                                      March 27, 2015

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


         Appellant, the mother of R.A.W., appeals the trial court’s order in a suit to modify

the parent-child relationship. She presents six issues. We will affirm the trial court’s

order.


                                         Background


         R.A.W., male, was born in October 2006. The child’s mother and father never

married. Under a November 2011 order, the parents were joint managing conservators.

The father had the exclusive right to determine the child’s residence “for the purpose of
determining school districts,” but limited to Potter and Randall Counties. The mother

and father each had possession of the child, during alternating weeks.


       In late 2012, the father filed a petition to modify the parent-child relationship. The

petition requested that “he be appointed as the person who has the right to designate

the primary residency of the child.” He further requested that the mother’s access to or

possession of the child be modified to reflect the Standard Possession Order set out in

the Texas Family Code. The father also asked that the mother be required to pay child

support.   The pleading made no mention of a geographic restriction.           The petition

alleged the circumstances of the child, a conservator or other affected party had

materially and substantially changed, and asserted the requested modifications were in

the child’s best interests, but did not further elaborate on either contention. The mother

filed a counter-petition, also alleging a material and substantial change had occurred,

and asking the court to give her the right to designate the child’s primary residence. Her

counter-petition did not mention a geographic restriction on the child’s residence.


       After hearing a number of witnesses, including both parents, the trial court

modified the mother’s possession to that provided by the Standard Possession Order,

giving her possession on the second, fourth and alternate fifth weekends of each month

to coincide with her possession of her other two children. The court appointed the

father as the parent having the right to establish the primary residence of R.A.W. in

Potter, Randall, Swisher, Hale or Lubbock Counties. The court also made additional

related orders and subsequently entered findings of fact and conclusions of law. After

the mother’s motion for new trial was overruled by operation of law, she timely filed

notice appealing the trial court’s order.

                                             2
                                          Analysis


       An appellate court reviews a trial court's order regarding child custody, control,

possession, and visitation for an abuse of discretion. In re L.C.L., 396 S.W.3d 712, 716

(Tex. App.—Dallas 2013, no pet.) (citing In re H.N.T., 367 S.W.3d 901, 903 (Tex. App—

Dallas 2012, no pet.) and Jacobs v. Dobrei, 991 S.W.2d 462, 463 (Tex. App—Dallas

1999, no pet.)).     A trial court abuses its discretion when it acts arbitrarily and

unreasonably without reference to guiding principles.        Id. (citing In re H.N.T., 367
S.W.3d at 903 and In re W.C.B, 337 S.W.3d 510, 513 (Tex. App—Dallas 2011, no

pet.)). In family law cases, the abuse of discretion standard of review overlaps with

traditional standards of review. L.C.L., 396 S.W.3d at 716; see Crawford v. Hope, 898
S.W.2d 937, 940 (Tex. App.—Amarillo 1995, writ denied); In re Ferguson, 927 S.W.2d
766, 769 (Tex. App.—Texarkana 1996, no writ).             As a result, legal and factual

insufficiency are not independent grounds of reversible error, but instead are factors

relevant to an appellate court's assessment of whether the trial court abused its

discretion. L.C.L., 396 S.W.3d at 716; Crawford, 898 S.W.2d at 940. To determine

whether the trial court abused its discretion, an appellate court considers whether the

trial court had sufficient evidence on which to exercise its discretion and erred in its

exercise of that discretion. As long as some evidence of a substantive and probative

character exists to support the trial court's judgment, an appellate court will not

substitute its judgment for that of the trial court. L.C.L., 396 S.W.3d at 716.


       The burden of proof by the movant in a suit to modify the parent-child relationship

is by a preponderance of the evidence. TEX. FAM. CODE ANN. § 105.005 (West 2013).

The best interests of the child is the primary consideration in determining

                                             3
conservatorship or residency of a minor child.         TEX. FAM. CODE ANN. §§ 153.001,

153.002 (West 2014); In re V.L.K., 24 S.W.3d 338, 342 (Tex. 2000); Zeifman v. Michels,

212 S.W.3d 582, 589 (Tex. App.—Austin 2006, pet. denied). One attempting to modify

an order establishing conservatorship, possession, and access to a child must show

that (1) there has been a material and substantial change in the circumstances since

the rendition of the existing order or the signing of a mediated or collaborative

settlement agreement on which the order is based, and (2) the modification would be in

the best interests of the child. TEX. FAM. CODE ANN. § 156.101(a) (West 2014).


       In the mother’s second, third and fourth appellate issues, she challenges the trial

court’s modifications, asserting the court abused its discretion because there was no

evidence to support the ordered modifications. Because the best interests of R.A.W. are

the primary consideration here, we will address whether the record contains some

evidence to find the trial court’s modification orders were in the child’s best interests.


       Before addressing best interests, we note the mother’s brief asserts at one point

that no material and substantial change had occurred to warrant modification of the

2011 order. The allegations in the mother’s counter-petition for modification preclude

such a contention. As noted, the mother also plead a material and substantial change

in the circumstances of the child, a conservator or other affected party had occurred

since the rendition of the 2011 order. The mother thus judicially admitted that essential

element of the father’s case for modification. See In the Interest of A.E.A., 406 S.W.3d
404, 410 (Tex. App.—Fort Worth 2013, no pet.); In re L.C.L., 396 S.W.3d at 718-19

(both cases finding judicial admissions from pleadings in modification proceedings).



                                              4
        Our inquiry, then, is whether the record contains some substantive and probative

evidence the modification order was in R.A.W.’s best interests. Trial courts have wide

latitude to determine what is in a minor child's best interests. In the Interest of O.G., No.

05-13-1263-CV, 2014 Tex. App. LEXIS 7021, at *10 (Tex. App.—Dallas June 26, 2014,

no pet.) (mem. op.) (citing Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982)). In a

bench trial, the trial judge is in the best position to observe and assess the witnesses'

demeanor and credibility. In re A.L.E., 279 S.W.3d 424, 427 (Tex. App.—Houston [14th

Dist.] 2009, no pet.). We therefore defer to the trial court's resolution of underlying facts

and to credibility determinations that may have affected its determination, and will not

substitute our judgment for that of the trial court. Id.


        We note first that there was testimony the father took the more active role in his

son’s life, in some significant respects. The father testified he made all of R.A.W.’s

medical, dental, therapy and counseling appointments1 and paid for and took the child

to each. The record shows the mother’s unwillingness to take R.A.W. to his speech

therapy appointments because she did not believe he needed the therapy. Also, the

mother claimed the appointments were scheduled on the days she worked and she was

unable to change them without consulting with the father, something the trial court could

have determined she was unwilling to do. The record shows the mother attended only

one counseling session with R.A.W. because, she told the court, she was not aware of

the other appointments.         The father testified, and the child’s teacher, therapist and

counselor all agreed, that the father had the greater contact and involvement with them

        1
           The father testified that by the time of this hearing, R.A.W. had started kindergarten and had a
slight learning delay requiring speech therapy and counseling. The court heard testimony from which it
could have determined the therapy and counseling were in the child’s best interests.


                                                    5
regarding R.A.W. And, the mother acknowledged R.A.W. was often absent or tardy

from school while in her care. The child’s counselor testified she was concerned that

the child’s needs were not being met when he was with the mother, thought those

needs were met when with the father, but opined continued contact with both parents is

best for R.A.W.


        Second, the father told the court he was married, and his wife had been accepted

into a doctoral program at Texas Tech University in Lubbock, requiring commuting. He

told the court allowing R.A.W. to move with him to Lubbock would allow more family

time and opportunities such as travel.2 The testimony indicates also the father had a

recent change in employment, benefitting R.A.W. in several ways: “[n]ot monetarily,

although, that is there, but also the family environment of the work schedule, which

allows me to come and go and leave early and take care of my family, as well as

conduct my business.”


        Third, although the testimony was disputed, the trial court could have accepted

the father’s testimony expressing concerns over the care R.A.W. received while with his

mother. He testified about R.A.W.’s cleanliness and the state of his clothing, although

the boy’s teacher testified she never observed anything negative about R.A.W.’s

appearance. Also, the record shows the mother moved in with one man, then another

man, after the entry of the 2011 order and the mother’s other two children do not live

        2
          The father told the court about a Disney cruise he wanted to take with R.A.W. and the father’s
brother's family. That vacation involved traveling to a Disney island and required a passport. The father
asked the mother to sign the documents to obtain a passport for R.A.W. He testified, “[a]nd she would
lead me on, saying, yeah, next month I'll sign the paper, next week, call me next week, let me know. And
she just never would sign it, so we couldn't go.” The mother testified she did not want R.A.W. traveling
with the father and his wife because she was concerned that the wife had hit R.A.W. The court’s order
directed that the father and the mother sign documents relating to a passport and gave the father the right
to seek a passport for R.A.W.

                                                    6
with her. The father testified R.A.W. told him his “mother will curse at him, say the F

word.” The father also stated concerns over the mother’s smoking, choice in movies

while R.A.W. was present, and the lack of a bed for R.A.W. at his mother’s home. But

the mother did tell the court she has been employed since 2011, had the same cell

phone number since 2007 and provided that number to the father. And, the mother

pointed to her concerns for R.A.W. while with his father, in particular the father’s

conviction for disorderly conduct,3 and asserts this evidence shows modification of the

order is not in R.A.W.’s best interests. She further agreed it would be disruptive to

R.A.W. to live in Lubbock with his father.


        Having reviewed the record of trial, we find the trial court heard evidence of a

substantive and probative character supporting its conclusion it was in R.A.W.’s best

interests for the father and the mother to maintain their status as joint managing

conservators but for the father to have the right to name the primary residence of the

child, with the geographical restriction the court imposed.                  We resolve appellant’s

second, third and fourth issues against her.


        We turn now to consideration of the mother’s remaining appellate issues. In her

first issue, the mother contends the trial court erred in allowing the father to raise issues

he did not include in his petition. Specifically, she argues she did not receive fair notice 4


        3
           Evidence was presented to show the father had been arrested for a family violence criminal
offense and had plead guilty to disorderly conduct. When asked by counsel, the father explained that the
mother often called the police to have “welfare checks” conducted on R.A.W. while in the father’s care. At
one point after the two stopped dating, the mother alleged there had been “a physical altercation”
between them. The father denied the altercation but he plead to the Class C misdemeanor offense and
paid a fine. He testified he did so “to have closure to the incident and . . . move on.”
        4
         Rule 45(b) of the Texas Rules of Civil Procedure provides that pleadings shall "consist of a
statement in plain and concise language of the plaintiff's cause of action or the defendant's grounds of

                                                    7
that he would be seeking to modify the geographical restriction in the 2011 order or that

he would be seeking permission to obtain a passport for R.A.W.


        At the outset of the hearing, the father’s counsel made a brief opening statement

advising the court that the father was asking “that he be allowed to move at least to

Lubbock and we’re asking that he be allowed to apply for a passport and take the child

without express permission.” In her opening statement, counsel for the mother stated:


        Today is the first that we've heard that there is a request to lift the
        geographical restriction that was in place. That's not contained in the
        Petition to Modify that was originally filed by the Petitioner.

        In addition, any requests regarding the passport provisions today was the
        first we heard of that. That's not contained in the Petition to Modify.

        So we would ask that those issues not be allowed to have testimony
        presented on those. If Counsel wants a continuance to amend her
        petition, we can do that, but we weren't prepared for those two issues
        today. We were just specifically prepared to argue regarding who should
        be named the primary, Your Honor.

        The court responded, “All right. You may proceed.”


        The parties proceeded with the hearing, and the mother made no further

objection or other reference to her request that testimony be limited to particular issues,

either during the presentation of evidence or at the time the court announced its ruling.


        The father contends the mother’s first issue presents nothing for our review.

Under Rule 33.1(a)(2) of the Texas Rules of Appellate Procedure, in order to present a
_____________________
defense." TEX. R. CIV. P. 45(b). Rule 47(a) provides that a pleading setting forth a claim for relief shall
contain "a short statement of the cause of action sufficient to give fair notice of the claim involved." TEX.
R. CIV. P. 47(a). A petition provides sufficient notice if it gives the defendant fair notice of the facts relied
upon, enabling the defendant to prepare a defense. Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d
887, 897 (Tex. 2000); see also Coffey v. Johnson, 142 S.W.3d 414, 417 (Tex. App.—Eastland 2004, no
pet.) (the test for fair notice is whether an opposing attorney of reasonable competence, with the
pleadings before him, can determine the nature of the controversy and the testimony that would probably
be relevant).

                                                       8
complaint for appellate review, the record must reflect that the trial court “(A) ruled on

the request, objection, or motion, either expressly or implicitly; or (B) refused to rule …

and the complaining party objected to the refusal.” See TEX. R. APP. P. 33.1(a)(2). The

trial court proceeded with the hearing without ruling expressly on the mother’s request

to exclude any testimony on the topics of the geographical restriction and the passport.

It might be argued the court implicitly denied her request by telling the parties to

proceed, but we could not agree with such a contention. We find In re Z.L.T. instructive

in that regard. That case involved a suit brought by the State to establish a parent-child

relationship. 124 S.W.3d 163 (Tex. 2003).         The respondent, an inmate, filed an

application for a bench warrant. Id. at 164. On appeal, the court held the trial court

implicitly denied his application by proceeding to trial without issuing the bench warrant,

preserving for appeal his complaint about its denial. Id. at 165. By contrast, here,

proceeding with the hearing was not contrary to the mother’s request for a limit on

testimony. She expressed no objection to trying the issue she said she was prepared

for, that regarding which of the parents should be named “the primary.” The mother did

not obtain a ruling on her request, precluding our consideration of her complaint on

appeal. See O’Dell v. Wright, 320 S.W.3d 505, 513 (Tex. App.—Fort Worth 2010, pet.

denied) (finding no implicit ruling on admission of testimony).


       The mother’s complaint on appeal also contends the trial court’s ruling did not

allow her the opportunity to present evidence to counter the father’s case. Her brief

argues at one point, “In order to defend against [the father’s] case, [the mother] needed

to present evidence demonstrating that the move of R.A.W. was not in R.A.W.’s best

interest. By not being given fair notice of [the father’s] request to move R.A.W. outside


                                             9
of the previously imposed geographical location, [the mother] was denied a fair

opportunity to defend against such a request.” To any degree the mother’s request to

the trial court might be read as seeking an opportunity to present evidence on another

occasion, the trial court made no ruling on such a request.


       Moreover, at the conclusion of the hearing, the court stated, “I am not happy that

there was no pleading with regard to the Lubbock change, however, the Code charges

me with the duty to see to the child's best interest, and it is my finding that the child's

best interest will be served by allowing the parties to remain together in Lubbock, so I

will allow the possession -- I mean, the geographic restriction to Amarillo or Lubbock or

any county in between.” It is unclear to us that the court’s statement should be taken as

an adverse ruling on the mother’s objection raised at the outset of the hearing. Even if

we consider it as such a ruling, preserving the mother’s first issue for review, we could

not agree the trial court abused its discretion by hearing and ruling on the issues.


       The father and mother filed pleadings seeking modification of the 2011 order,

and in particular seeking modification with respect to the right to establish the child’s

primary residence. The jurisdiction of the court was properly invoked with respect to the

custody and control of R.A.W., a minor child, so the trial court was "vest[ed] with

decretal powers in all relevant custody, control, possession and visitation matters

involving the child.” Kohutek v. Kohutek, No. 07-10-0143-CV, 2011 Tex. App. LEXIS

7585, at *12-13 (Tex. App.—Amarillo Sept. 16, 2011, no pet.) (mem. op.) (citing Ellason

v. Ellason, 162 S.W.3d 883, 887 (Tex. App.—Dallas 2005, no pet.)). And, although

Rule 301 of the Texas Rules of Civil Procedure generally requires a judgment to

conform to the pleadings, the Texas Supreme Court has long held that in cases

                                            10
affecting the parent-child relationship, “[t]echnical rules of practice and pleadings are of

little importance in determining issues concerning the custody of children.” Kohutek,

2011 Tex. App. LEXIS 7585, at *13 (citing Leithold v. Plass, 413 S.W.2d 698, 701 (Tex.

1967)). Moreover, once the court's jurisdiction is invoked, the court has "the duty . . . to

make proper disposition of all matters comprehended thereby in a manner supported by

the evidence.” Liethold, 413 S.W.2d at 701. The best interests of the child is always the

primary consideration of the court in determining the issues of conservatorship and

frequently “trumps procedural concerns.” Dorai v. Dorai, No. 01-12-00308-CV, 2013

Tex. App. LEXIS 4812, at *9-10, (Tex. App.—Houston [1st Dist.] Apr. 18, 2013, no pet.)

(mem. op.).


       Because courts are given such wide discretion in this context, we find the trial

court’s admission and consideration of evidence pertaining to the topics of the

geographical restriction and the passport were well within the trial court’s discretion.

Liethold, 413 S.W.2d at 701; Kohutek, 2011 Tex. App. LEXIS 7587, at *13; Ellason, 162
S.W.3d at 887.


       The mother’s first issue is overruled.


       Citing section 156.103 of the Texas Family Code, the mother argues in her fifth

appellate issue the trial court abused its discretion by ordering the parties to meet in

Plainview, Texas to exchange possession of R.A.W. She argues the court failed to

account for the costs she would incur making trips to-and-from Plainview two to three

weekends per month and failed to recognize it was the father’s obligation, as the party

making the move to Lubbock, to bear the increased expenses to provide the mother


                                            11
access to R.A.W. The mother also argues the trial court did not take into account safety

concerns of the parties meeting alone in Plainview given that the father had been

arrested for domestic violence.


      Section 156.103 provides:


      a)     If a change of residence results in increased expenses for a party
             having possession of or access to a child, the court may render
             appropriate orders to allocate those increased expenses on a fair
             and equitable basis, taking into account the cause of the increased
             expenses and the best interest of the child.

      (b)    The payment of increased expenses by the party whose residence
             is changed is rebuttably presumed to be in the best interest of the
             child.

      (c)    The court may render an order without regard to whether another
             change in the terms and conditions for the possession of or access
             to the child is made.

      TEX. FAM. CODE ANN. § 156.103 (West 2014).


      The trial court made the finding that “[i]t is in the child's best interest for Petitioner

and Respondent to meet half way between the residences of the parties due to

Petitioner's change of residence.” In making her argument under this issue, the mother

does not challenge any specific fact finding of the trial court. Unchallenged findings of

fact are binding on the appellate court unless the contrary is established as a matter of

law or there is no evidence to support the finding. In the Interest of H.N.T., 367 S.W.3d

at 902. The court’s finding is binding on us here, and we see no abuse of discretion in

the trial court’s selection of Plainview as the specific place for the exchange of

possession. Nor can we see an abuse of discretion in the court’s allocation of the travel

expenses, effectively requiring each party to bear his or her own expenses of travel



                                              12
back and forth to Plainview. In other findings of fact unchallenged on appeal, the court

determined the mother’s and father’s net resources were substantially the same.


       As to the mother’s expressed concerns over her safety during exchanges of

possession, we note the court’s order requires each parent to surrender the child to the

other at a public place, the McDonald’s in Plainview.         The court heard testimony

regarding the circumstances surrounding the father’s plea of guilty to a Class C

misdemeanor based on the mother’s complaint, and could reasonably have determined

its order adequately addressed the mother’s perceived safety concerns. We overrule

the mother’s fifth issue.


       In the mother’s last issue, she contends, without analysis, the trial court erred by

ordering her to pay $300 per month in child support because no evidence was

presented on that issue. The determination of the amount of child support to be paid is

left to the discretion of the trial court and will not be disturbed on appeal absent a clear

showing of abuse of discretion. In the Interest of L.R.P., 98 S.W.3d 312, 313 (Tex.

App.—Houston [1st Dist.] 2003, pet. dism’d) (internal citations omitted).


       The trial court entered a conclusion of law stating, “[the mother] should pay child

support in the amount of $300.00 per month.” The trial court also entered the following

findings of fact:


       6.      The application of the percentage guidelines in this case would be
               unjust or inappropriate.

       7.      The net resources of [the mother] per month are $1717.19.

       8.      The net resources of [the father] per month are $1738.00.


                                            13
       9.      The percentage applied to the first $7500 of [the mother’s] net
               resources for child support is 16.00 percent.

       10.     The specific reasons that the amount of support per month ordered
               by the Court varies from the amount computed by applying the
               percentage guidelines of section 154.129 of the Texas Family Code
               are: the child has increased needs due to the necessity for speech
               therapy and counseling.


       The trial court’s findings show the mother’s net monthly resources to be

$1717.19, sixteen percent of which is $274.75. In her motion for new trial, the mother

set forth as grounds: “[t]he evidence does not support a finding that [the mother’s] child

support obligation should be $300 per month.” On appeal, the mother’s entire argument

on this point states, “There was absolutely no evidence adduced on the issue of child

support.     Therefore, the trial court’s ruling regarding child support was legally and

factually insufficient and was not in the best interest of R.A.W.”


       In light of the trial record, we do not read the mother’s appellate brief to challenge

the trial court’s determination of her monthly net resources. We construe the mother’s

point on appeal to challenge the evidence supporting the award of child support greater

than the sixteen percent statutory guideline, that is, the $25.25 difference between the

$300 awarded and the $274.75 guideline figure. The trial court cited the child’s need for

counseling and speech therapy as the basis for the additional support. At trial and on

appeal the mother disputes the child’s need for such services.            Because we have

already determined the trial court could have believed the testimony that R.A.W. needed

those services, we find no abuse of discretion in the court’s reliance on that need in

setting child support, and overrule the mother’s final issue on appeal.




                                             14
                                        Conclusion


       Having resolved each of the mother’s issues against her, we affirm the trial

court’s order modifying the parent-child relationship.




                                                 James T. Campbell
                                                     Justice




                                            15